Case 1:19-mj-00917-DML Document 2 Filed 10/01/19 Page 1 of 12 PagelD #: 2

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

 

Southern District of Indiana

 

 

 

United States of America )
V. )
) Case No.
KENYA DAKE, aka “Kenya Bennett, ) 1:19-mj-0917
aka “Kenya Beesley"
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief. .
On or about the date(s) of | May 21, 2013 - August 19,2019 in the county of Marion in the
Southern District of Indiana , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 1343 (Counts 1-7) Wire Fraud
18 U.S.C. § 1957 (Counts 8-9) Money Laundering

This criminal complaint is based on these facts:

See attached affidavit.

a Continued on the attached sheet.

g4. DEF.

vy Complainabd’s signature

J.J. De St. Jean, Postal Inspector

Printed name and title

 

Sworn to before me and signed in my presence.

Date: 40/01/2019 Ciptt. SL 1

Judge's 's signature

 

City and state: . Indianapolis, IN Debra McVicker Lynch, U.S. Magistrate Judge
Printed flame and title

 
Case 1:19-mj-00917-DML Document 2 Filed 10/01/19 Page 2 of 12 PagelD #: 3

AFFIDAVIT IN SUPPORT OF
APPLICATION FOR CRIMINAL COMPLAINT

I, J.J. De St. Jean, Postal Inspector, United States Postal Inspection Service, after being

first duly sworn, depose and state the following:

1. INTRODUCTION AND AGENT BACKGROUND

1. Introduction. I make this affidavit in support of an Application for a Criminal
Complaint for KENYA DAKE, a/k/a “Kenya Bennett,” a/k/a “Kenya Beesley,” for violations
of 18 U.S.C. §§ 1343 (wire fraud) and 1957 (money laundering).

2. Your Affiant. I am a Postal Inspector with the United States Postal Inspection
Service (“USPIS”) currently assigned to the Indianapolis Domicile. I am presently assigned to
investigate complex financial fraud and other white collar criminal matters that involve the use of
the U.S. Mail. I have been an Inspector with the USPIS for 11 years. Prior to becoming a Postal
Inspector, I was a Gary Indiana Police Officer for two and a half years. During my tenure as a
Postal Inspector, I have conducted and participated in numerous investigations of criminal activity,
including, but not limited to, the investigation of narcotics, mail theft, wire and mail fraud,
bank/access device fraud, money laundering, identity theft, and child pornography violations.
During the investigation of these cases, I have executed or participated in the execution of
numerous search warrants, arrest warrants, and seized evidence of varying violations of both state
and federal law.

3. Sources of Information. The facts in this affidavit come from my personal
observations, my training and experience, and information obtained from other agents, witnesses,

and other sources discussed herein. This affidavit is intended to show merely that there is sufficient
Case 1:19-mj-00917-DML Document 2 Filed 10/01/19 Page 3 of 12 PagelD #: 4

probable cause for the requested Criminal Complaint and does not set forth all of my knowledge

about this matter.

Il. THE CHARGES

4, Based on the facts set forth in this affidavit, there is probable cause to believe that
the Defendant, KENYA DAKE, a/k/a “Kenya Bennett,” a/k/a “Kenya Beesley,” a resident of
Indianapolis, Indiana, with date of birth XX/XX/1969, committed the following federal offenses
within the Southern District of Indiana and elsewhere:

5. Counts 1-7, Wire Fraud, 18 U.S.C. § 1343. On or about May 21, 2013, and
continuing until at least on or about August 19, 2019, within the Southern District of Indiana and
| elsewhere, KENYA DAKE, a/k/a “Kenya Bennett,” a/k/a “Kenya Beesley,” did knowingly and
with intent to defraud, devise a scheme and artifice to defraud Company A, and to obtain money
and property from Company A by means of materially false and fraudulent pretenses,
representations, and promises, knowing that such pretenses, representations, and promises were
false and fraudulent when made, in which she made or caused to be made multiple interstate wire
communications to take place for the purpose of carrying out the fraudulent scheme described

herein, examples of which are set forth below as Counts 1-7:

 

Approximate Date rae m be eC)

1 June 7, 2013 Transfer of funds from Company A via Bill.com
(based in California) to JP Morgan Chase Bank
(based in New York) account number ending in -6327
belonging to DAKE in the amount of $517.75.

2 March 12, 2014 Transfer of funds from Company A via Bill.com
(based in California) to JP Morgan Chase Bank
(based in New York) account number ending in -6327
belonging to DAKE in the amount of $128.54.

3 January 23, 2015 Transfer of funds from Company A via Bill.com
(based in California) to JP Morgan Chase Bank

(based. in New York) account number ending in -6327
belonging to DAKE in the amount of $1,077.73.

 

 

 

 

 

 

 

2
Case 1:19-mj-00917-DML Document 2 Filed 10/01/19 Page 4 of 12 PagelD #: 5

 

4 July 28, 2016

Transfer of funds from Company A via Bill.com
(based in California) to JP Morgan Chase Bank
(based in New York) account number ending in -6543
belonging to DAKE in the amount of $8,885.10.

 

5 August 29, 2017

Transfer of funds from Company A via Bill.com
(based in California) to JP Morgan Chase Bank
(based in New York) account number ending in -6543
belonging to DAKE in the amount of $5,000.00.

 

6 August 29, 2018

Transfer of funds from Company A via Bill.com
(based in California) to JP Morgan Chase Bank
(based in New York) account number ending in -6543
belonging to DAKE in the amount of $9,850.00.

 

7 May 13, 2019

 

 

 

Transfer of funds from Company A via Bill.com
(based in California) to JP Morgan Chase Bank
(based in New York) account number ending in -9852
belonging to DAKE in the amount of $8,000.00.

 

 

6. Elements of Wire Fraud (18 U.S.C. § 1343):

FIRST: That the defendant knowingly devised or participated in a scheme

to defraud;

A “scheme to defraud” is a scheme that is intended to deceive or
cheat another and to obtain money or property or cause the
potential loss of money or property to another by means of
materially false or fraudulent pretenses, representations, or

promises.
SECOND: That the defendant did so with the intent to defraud;
THIRD: The scheme to defraud involved a materially false or fraudulent

pretense, representation, or promise; and

FOURTH: _ That for the purpose of carrying out the scheme or attempting to do
so, the defendant caused interstate wire communications to take
place or used or caused the use of the United States Mails or a
‘private or commercial interstate carrier to take place.

7. Counts 8-9, Money Laundering, 18 U.S.C. § 1957. On the dates specified below,

within the Southern District of Indiana and elsewhere, KENYA DAKE, a/k/a “Kenya Bennett,”

a/k/a “Kenya Beesley,” did knowingly engage and attempt to engage in a monetary transaction:

by, through, or to a financial institution, affecting interstate and foreign commerce, in criminally

3
Case 1:19-mj-00917-DML Document 2 Filed 10/01/19 Page 5 of 12 PagelD #: 6

derived property of a value greater than $10,000, as described in each of the enumerated Counts
below, such property having been derived from a specified unlawful activity, that is, Wire Fraud,

in violation of Title 18, United States Code, Section 1343:

 

Count Approximate Date arate Ci

8 June 28, 2019 Check number 3000 from Kenya M Bennett to
Penske Honda from JP Morgan Chase account

number ending in -9852 for the purchase of a 2019
Honda CRV.

9 February 19, 2019 Purchase of JP Morgan Chase Bank Certificate of
Deposit account ending in -9957 in the amount of
$50,000 with funds from JP Morgan Chase Bank
account number ending in -6543.

 

 

 

 

 

 

8. Elements of Money Laundering (18 U.S.C. § 1957)

FIRST: The defendant engaged or attempted to engage in a monetary
transaction; and

SECOND: That defendant knew the transaction involved criminally derived
property; and

_ THIRD: The property had a value greater than $10,000; and
FOURTH: The property was derived from Wire Fraud; and

FIFTH: The transaction occurred in the United States.

Il. PROBABLE CAUSE

Background

9. Company A is an Indianapolis-based business that provides consulting services to
companies, governmental entities, and non-profit organizations. On September 30, 2019,
investigators interviewed Company A’s founder and owner. In addition to consulting services,
Company A assists organizations in securing federal grants. Company A’s website states that it

has secured over $277 million in grants for its clients.
Case 1:19-mj-00917-DML Document 2 Filed 10/01/19 Page 6 of 12 PagelD #: 7

10. Kenya DAKE, a/k/a “Kenya Bennett,” a/k/a “Kenya Beesley,” is a female with
date of birth XX/XX/1969. Information from the Indiana Bureau of Motor vehicles showed her
residence as 1822 Trails Run Ct, Indianapolis, IN 46217-4668 (one of the Subject Premises). Other
law enforcement databases show her to have also gone by the name of “Kenya Bennett” and
“Kenya Beesley.” Indiana BMV records also show that the 2019 Honda CR-V VIN
2HKRW2H86KH6225724 is registered to DAKE.

11. DAKE has worked for Company A since June 2012. According to the Indiana
Secretary of State’s website regarding Company A, “Kenya Bennett” has been the filer of
Company A’s Indiana Business Entity Reports on March 20, 2014, January 21, 2016, and
November 6, 2017. On those reports, her title was listed as “manager.”

12. According to Company A’s owner, DAKE served as Company A’s controller and
office manager. She earned an approximately $80,000 salary. As controller, DAKE was
responsible for paying vendors, processing payroll, managing accounts payable/receivable, and
maintaining the business’s financial books and records. DAKE had access to Company A’s bank
accounts and was able to make payments to vendors through “Bill.com.” (According to its website,
Bill.com provides back-office business services such as online bill payment and invoicing.)

13. | Company A’s owner stated that DAKE was the employee with primary access and -
control over Company A’s finances and financial ledgers. He stated she updated the financials
even while on vacation. She was responsible for producing Company A’s financial statements,
which would be provided to banks, Company A management, and Company A’s outside
accounting firm.

DAKE’s Bank Account Records
14. In August 2019, investigators obtained records for banking and credit card accounts

held in DAKE’s name and/or held jointly with her ex-husband, William M. Bennett. (DAKE and
5
Case 1:19-mj-00917-DML Document 2 Filed 10/01/19 Page 7 of 12 PagelD #: 8

Bennett recently divorced, on or about August 9, 2019.) Among other records, investigators
obtained the prior seven years of available records for DAKE’s/Bennett’s accounts with JP Morgan
Chase Bank (headquartered in New York) with account numbers ending in -6327, -6543, and -
9852.

15. According to these records, beginning on or about May 21, 2013, and continuing
into August 2019, when the records were requested, each of these three accounts received money
from Company A via electronic funds transfers (in addition to receiving DAKE’s regular payroll
direct deposits, which the records also showed). Altogether, the deposits to DAKE’s accounts
from Company A totaled approximately $482,000.

16. ‘At first, the non-payroll ACH transfers appeared to come directly from Company
A. The transaction description for the first three transfers, which took place in mid-2013, read in
part “[Company A].” The total paid to her in those three ACH transactions was approximately
$900.

17. Account -6327, After those first three transactions, however, records show that the
transfers from Company A to DAKE’s accounts were processed through “Bill.com.” On or about
July 29, 2013, account ending in -6327 received a “verify” deposit from Bill.com, in which a small
amount of money (less than $1.00) was transferred to the account and then immediately withdrawn
back to Bill.com, for the purpose of “verifying” the link to account -6327. The transaction
description read in part “[Company A acronym] AR verify.” (In my training and experience, I
know that such “verify” transfers are common industry practice when using online payment
services.) Following the verification, account -6327 began receiving funds transfers with a
transaction description that read in part “[Company A. acronym] Bill Com.” Between
approximately August 9, 2013 and July 19, 2016, account -6327 received 21 such transfers totaling

$5,572.20.
Case 1:19-mj-00917-DML Document 2 Filed 10/01/19 Page 8 of 12 PagelD #: 9

18. Account 6543. Then, on or about July 26, 2016, and on several dates afterwards,
DAKE’s account -6543 received small deposits with the transaction description of “[Company A
acronym] verify.” Going forward, between approximately July 28, 2016 and March 28, 2019,
account -6543 received 51 deposits with a transaction description that read in part “[Company A
acronym] Bill Com.” During that period, such deposits into account -6543 totaled $376,604.10.
(During the same period, there were 3 additional deposits into -6327 from “[Company A acronym]
Bill Com” for a total of $1,412.96.) | |

19. Account -9852. On or about April 2, 2019, account -9852 received a small deposit
with the transaction description of “[Company A acronym] verify.” Going forward, between
approximately April 5, 2019 and August 15, 2019, account -9852 received 14 deposits with a
transaction description that read in part “[Company A acronym] Bill Com.” During that period,
such deposits into account -9852 totaled $94,800.00. (During the same period, there was 1
additional deposits into -6327 from “[Company A acronym] Bill Com” for a total of $487.00.)

Records from Bill.com

20. Records from Bill.com showed that the Company A payments to DAKE’s accounts
purported to be related to payments to one of three “vendors”: “Indiana Career Association Inc.”,
“Franchise Tax Board”, and “TBNS.”

21. Investigation into each of these purported vendors indicated that they do not exist.

2

Regarding “Indiana Career Association Inc.,” a search of the Indiana Secretary of State’s
“Business Search” revealed no registered entity in Indiana called “Indiana Career Association Inc.”
Additionally, open and closed source databases available to law enforcement agents revealed no
results for the existence of “Indiana Career Association Inc.” Additionally, the Bill.com records

showed an address associated with Indiana Career Association of “1210 N. Ohio St, Indianapolis,

IN 46202.” According to the U.S. Postal Service, the address “1210 N. Ohio St, Indianapolis, IN
7
Case 1:19-mj-00917-DML Document 2 Filed 10/01/19 Page 9 of 12 PagelD #: 10

46202” does not exist. Ohio Street has an east or west address and therefore will not have an “N”
for north in the address. Further, searches for “1210 E Ohio Street” and “1210 W Ohio Street”
revealed that those are not valid addresses in Indianapolis, and in any event, would be located in
residential areas.

22. As for “Franchise Tax Board” and “TBNS,” a search of the Indiana Secretary of
State’s “Business Search” revealed no registered entity in Indiana called “Franchise Tax Board”
or “TBNS.” Additionally, open and closed source databases available to law enforcement agents
revealed no results for the existence of “Franchise Tax Board” (outside of governmental entities)

or “TBNS.”

Information from Company A
23. As noted above, Company A’s owner was interviewed on September 30, 2019.
First, Company A’s owner stated he had no knowledge of non-payroll Company A payments to
_ DAKE, that such payments were not authorized, and that such payments would have had to have
been authorized by him. Second, Company A’s owner stated that he was not aware of vendors

named “Indiana Career Association Inc.,” “Franchise Tax Board,” or “TBNS.”

Use of Funds from Company A
24. In total, between mid-2013 and mid-2019, the three accounts associated with
DAKE (-6327, -6543, and -9852) received from Company A via Bill.com approximately
$482,000. Since mid-2017 alone, the deposits into DAKE’s accounts from Company A via
Bill.com totaled approximately $420,000, an average of approximately $17,500 per month.
25. The bank records for DAKE’s accounts -6327, -6543, and -9852 showed that the
money deposited from Company A through Bill.com constituted the majority of the deposits into

those accounts between August 2017 and August 2019. Specifically, during that period, all

8
Case 1:19-mj-00917-DML Document 2 Filed 10/01/19 Page 10 of 12 PagelD #: 11

deposits totaled approximately $695,000, and of that, the Company A monies totaled
approximately $420,000. Of the remainder, approximately $70,000 came from multiple deposits
of significant sums of U.S. currency in 2019—albeit always less than $10,000 (the amount at which
a bank must file. a currency transaction report). Only approximately $180,000 came from deposits
associated with payroll. |

26. | The bank records showed that the money deposited from Company A through
Bill.com was spent for personal use or investment. In addition to paying for what appeared to be
routine living expenses (e.g., meals, groceries, and clothing), the funds were used to fund
significant cash withdrawals, multiple trips to Aruba, a vehicle, jewelry, and a certificate of
deposit.

27. Trips to Aruba. DAKE’s credit card records showed that, during the two years
from August 2017 to August 2019, there were expenses related to at least eight trips to the
“Manchebo Beach Resort Aruba,” which cost between $1,000—$2,000 per occasion. The records
further showed that the credit card charges related to these trips were typically paid within a month
of DAKE’s accounts receiving funds from Company A, often within days of receiving the funds.

28. 2019 Honda CRV. On or about June 28, 2019, DAKE wrote a check on account
-9852 for $32,967.38 to “Penske Honda” for the purchase of a “2019 Honda CRV.” Records show
that DAKE in fact purchased a 2019 Honda CRV with VIN 2HKRW2H86KH622524. In the three
months leading up to June 28, 2019, account -9852 received $47,500 from Company A via
Bill.com transactions. During the same period, another $67,500 in U.S. Currency was deposited
into account -9852 on 8 separate occasions, always less than $10,000 per deposit. All other
deposits into account -9852 during that period totaled only approximately $5,700. Accordingly,
there is probable cause that the 2019 Honda CRV was purchased with proceeds of the scheme

described herein.
Case 1:19-mj-00917-DML Document 2 Filed 10/01/19 Page 11 of 12 PagelD #12

29. Jewelry. On or about June 19, 2019, a credit card in DAKE’s name ending in -
7785 was used to make a purchase of $9,571.15 from “Brilliant Earth LLC ... CA”. (According
to its website, Brilliant Earth is a jewelry company based in San Francisco, California.) On June
29, 2019, a payment of $10,417.14 was made to credit card -7785 from DAKE’s bank account -
9852. As described above regarding the purchase of the 2019 Honda CRV, the bulk of the funds
in account -9852 at the time of the credit card payment were from either Company A via Bill.com
or cash deposits. Accordingly, there is probable cause that the jewelry was purchased with
proceeds of the scheme described herein.

30. Certificate of Deposit. On or about February 19, 2019, DAKE purchased a
certificate of deposit (’°CD”) from JP Morgan Chase Bank in the amount of $50,000. (The CD
was given an account number ending in -9957.) The CD was purchased using funds from DAKE
bank account ending in -6543. In the three months preceding the CD purchase, account -6543
received approximately $70,000 in deposits from Company A via Bill.com. During the same
period, account -6543 received only approximately $7,000 in other deposits, most of which were
transfers from DAKE account -6327, to which she had previously transferred funds from -6543,
which were sources from Company A via Bill.com. Accordingly, there is probable cause that the
CD was purchased with proceeds of the scheme described herein.

31. Cash Withdrawals. Bank records for DAKE’s accounts -6327, -6543, and -9852
show that between August 2017 and August 2019, withdrawals of cash totaled at least $179,000.
The majority of these cash withdrawals took place within several days of receiving funds from

Company A via Bill.com.

10
Case 1:19-mj-00917-DML Document 2 Filed 10/01/19 Page 12 of 12 PagelD #: 13

CONCLUSION

32. Based on the aforementioned facts, there is probable cause to believe that beginning
on or about May 21, 2013, and continuing until at least on or about August 19, 2019, KENYA
DAKE, a/k/a “Kenya Bennett,” a/k/a “Kenya Beesley,” committed Wire Fraud in violation of
Title 18, United States Code, Section 1343, as alleged herein and in Counts 1 through 7, and Money
Laundering, in violation of Title 18, United States Code, Section 1357, as alleged herein and in
Counts 8 through 9.

33. Therefore, I respectfully request that the Court issue the Criminal Complaint
charging KENYA DAKE, a/k/a “Kenya Bennett,” a/k/a “Kenya Beesley,” accordingly, and

issue a Warrant for her arrest.

_ FURTHER YOUR AFFIANT SAYETH NAUGHT.

Respectfully submitted,

Hp: DS fh

Dé St. J ean, Post4l Inspector
United States Postal Inspection Service

Subscribed and sworn to before me October 1, 2019

 

HON. DEBRA MCVICKER LYNCH
United States Magistrate Judge
Southern District of Indiana

il
